Per Curiam,
Mason, Chief Justice.
Although séveral eirors are assigned in this case, only one has been' insisted on in the argument. It ¡3 urged that the note ought not to have been received in evidence on account of a variance. There is no variance between the note and the copy appended to the declaration, and we have often held that where such is the case no objection can be made on the trial on account of a variance between the note described in the declaration and that offered in evidence.
Judgment affirmed.